This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 J. DON ARNOLD,

 3          Petitioner-Appellee,

 4 v.                                                                                    No. 32,351

 5 LISA KAY ARNOLD
 6 n/k/a LISA KAY SHEAR,

 7          Respondent-Appellant.

 8 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 9 Sandra A. Price, District Judge

10 J. Don Arnold
11 Aztec, NM

12 Pro Se Appellee

13 Lisa Kay Arnold
14 Las Cruces, NM

15 Pro Se Appellant

16                                 MEMORANDUM OPINION

17 SUTIN, Judge.
 1        Respondent Lisa Kay Arnold (Mother) appeals from the district court’s

 2 “corrected minute order.” [RP 234] The “corrected minute order” was filed May 17,

 3 2012. [RP 234] The notice of appeal was filed July 19, 2012. [RP 242] The calendar

 4 notice proposed to hold that the notice of appeal was untimely filed and proposed to

 5 dismiss the appeal. [Ct. App. File, CN1] Mother has filed a memorandum in

 6 opposition that we have duly considered. [MIO] Unpersuaded, however, we dismiss

 7 the appeal.

 8 DISCUSSION

 9        “Determining whether [an] appeal was timely involves the interpretation of

10 court rules, which we review de novo.” Grygorwicz v. Trujillo, 2009-NMSC-009, ¶ 7,

11 145 N.M. 650, 203 P.3d 865. In this case, we note the follow procedural facts.

12        1.     On April 10, 2012, after a hearing, the district court filed a minute order

13 regarding the parties’ child support dispute. [RP 228]

14        2.     On May 8, 2012, Mother filed a motion for reconsideration. [RP 229]

15        3.     On May 17, 2012, the district court filed a corrected minute order. [RP

16 234]

17        4.     On June 19, 2012, Mother filed a motion for extension of time,

18 requesting a thirty day extension to file a notice of appeal because she wished to retain




                                               2
 1 an attorney. [RP 240] The district court did not rule on the motion for extension of

 2 time.

 3         5.    On July 19, 2012, Mother filed a notice appeal from the corrected minute

 4 order. [RP 242]

 5         The April 10, 2012, minute order is a final, appealable order, determining that

 6 Petitioner J. Don Arnold (Father) was not liable for child support arrearages for the

 7 period of time between 2000-2005; Father’s obligation to pay child support for his

 8 youngest daughter terminated on July 1, 2011; and Father still owed $2,000, without

 9 interest, on Mother’s previously obtained judgment. [RP 228] Mother’s motion for

10 reconsideration filed on May 8, 2012, can be considered as timely filed within thirty

11 days of the underlying April 10, 2012, judgment, pursuant to NMSA 1978, Section

12 39-1-1 (1915). The district court ruled on Mother’s motion for reconsideration,

13 denying it, except for correcting the amount Father owed on Mother’s previously

14 obtained judgment from $2,000 to $2,200. [RP 234] More than thirty days later, on

15 June 19, 2012, Mother filed a motion for extension of time to file a notice of appeal.

16 [RP 240]

17         Under Rule 12-201(D) NMRA, the time for filing a notice of appeal from a

18 post-judgment motion is thirty days from the district court’s ruling on the motion.

19 Grygorwicz, 2009-NMSC-009, ¶ 8 (holding that “if a party makes a post-judgment


                                              3
 1 motion directed at the final judgment pursuant to Section 39-1-1, the time for filing

 2 an appeal does not begin to run until the district court enters an express disposition on

 3 that motion”). Because Mother filed the notice of appeal on July 19, 2012, rather than

 4 within thirty days of May 17, 2012, the notice of appeal was untimely filed pursuant

 5 to Rule 12-201(D).

 6        Because Mother filed a request for extension of time more than thirty days after

 7 the May 17, 2012 order, under Rule 12-201(E)(2), Mother had to show “excusable

 8 neglect” or “circumstances beyond [her] control” for the district court to consider

 9 extending the time for filing a notice of appeal. In addition, such an extension may

10 be granted “for a period not to exceed thirty . . . days from the expiration of the time

11 otherwise provided by this rule.”       Id. As such, if the district court had found

12 excusable neglect or circumstances beyond Mother’s control and granted the

13 extension, Mother would have had to file the notice of appeal by July 16, 2012, not

14 July 19, 2012, as she did.

15        In the memorandum, Mother states that she suffers from migraine headaches

16 and depression as well as an inability to afford an attorney, all of which contributed

17 to her failure to file a timely notice of appeal. [MIO 1] Mother also states that she

18 was “not aware of the strict deadlines regarding the Rules of Civil Procedure.” [Id.]




                                               4
 1 She also argues that the district court erred in not holding a hearing on her motion for

 2 extension of time to file the notice of appeal. [MIO 2] We are not persuaded.

 3         Mother has not provided the kind of unusual circumstances that warrant this

 4 Court overlooking the late filing of the notice of appeal in this case. See Trujillo v.

 5 Serrano, 117 N.M. 273, 278, 871 P.2d 369, 374 (1994) (“Only the most unusual

 6 circumstances beyond the control of the parties—such as error on the part of the

 7 court—will warrant overlooking procedural defects.”). First, it is well-established that

 8 pro se litigants must comply with the rules and orders of the court and will not be

 9 treated differently than litigants with counsel. Bruce v. Lester, 1999-NMCA-051, ¶

10 4, 127 N.M. 301, 980 P.2d 84. Second, “[s]imply being confused or uncertain about

11 the appropriate procedure for seeking review is not the sort of unusual circumstance

12 beyond the control of a party that will justify an untimely filing.” Wakeland v. N.M.

13 Dep’t of Workforce Solutions, 2012-NMCA-021, ¶ 25, 274 P.3d 766, cert. denied, __

14 U.S. __, 132 S. Ct. 2744. Finally, the applicable Rules of Appellate Procedure clearly

15 contemplate (a) that the district court is not required to hold a hearing on a motion for

16 extension of time to file a notice of appeal, and (b) that, in fact, the district court loses

17 jurisdiction to hold a hearing and grant an extension sixty days after the filing of an

18 appealable order.

19         Rule 12-201(E)(4) provides that:


                                                 5
 1        No motion for extension of time to file the notice of appeal may be
 2        granted after sixty . . . days from the time the appealable order is entered.
 3        If the motion is not granted within the sixty . . . days, the motion is
 4        automatically denied. If a post-trial motion is timely filed pursuant to
 5        Section 39-1-1 . . . based on grounds other than newly discovered
 6        evidence, this sixty . . . day period begins to run from either the entry of
 7        an order expressly disposing of the motion or the date of any automatic
 8        denial of the motion under that statute or any of those rules, whichever
 9        occurs first.

10 In this case, the sixty-day period that the district court had jurisdiction to rule on the

11 motion for extension of time (assuming it found excusable neglect or circumstances

12 beyond Mother’s control), expired July 16, 2012, sixty days after entry of the May 17,

13 2012, order. Moreover, on July 16, 2012, Mother’s motion for extension of time was

14 deemed denied. Thus, Mother’s notice of appeal had to be filed on or before July 16,

15 2012, in order for this Court to have jurisdiction to review the merits of the appeal.

16 CONCLUSION

17        We dismiss the appeal.

18        IT IS SO ORDERED.


19                                           __________________________________
20                                           JONATHAN B. SUTIN, Judge

21 WE CONCUR:


22 _________________________________
23 MICHAEL D. BUSTAMANTE, Judge


                                               6
1 _________________________________
2 J. MILES HANISEE, Judge




                                  7